DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing the limitations of said claims to encode the first image and the second image to obtain a third image, does not reasonably provide enablement for combining the methods for encoding the first and second images as expressed in said claim limitations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The specification of the US Publication discloses the limitations of claims 8/14 in [0076], claims 9/15 in [0077], claims 10/16 in [0078], claims 11/17 in [0076] and claims 12/18-19 in [0080-0081]. The specification goes on to describe each of the methods as different embodiments but does not describe any of the methods functioning together. Therefore it is understood that any combination of the methods described in the claim limitations is not intended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 10,859,823) in view of Parks (US 2020/0265771).
Regarding claims 1, Choi teaches A virtual reality display device, comprising: a display panel and a drive chip (Fig. 1 display device 101), wherein the drive chip comprises a first processing module (processors 103) and a drive module (scene rendering module 120), wherein the drive module is connected to the first processing module and the display panel (Fig. 1 and the respective description express how all the elements are electrically connected);
the first processing module is configured to decode an image to be decoded sent by a second processing module in a virtual reality host device (Fig. 1 tracking module 154 and application engine 156)to obtain an image (Col. 4 lines 23-44 teach processors 103 functions and  Col. 6 lines 36-57 teach scene rendering module 120 receives content for the virtual from application engine 156 and tracking module 154 to be sent to display 102. It is understood the combination will execute and provide the content to the display). Although Choi teaches the system will function based on tracking user eye motion, focus along with display displacement, Choi does not explicitly teach processing module is configured to decode an image with a third color depth sent to obtain a first image with a first color depth displayed in a fixation region of the display panel and a second image with a second color depth displayed in a non-fixation region of the display panel, wherein the third color depth is greater than or equal to the first color depth and the second color depth is smaller than the first color depth; and
the module is configured to generate a first data voltage corresponding to the first image based on the first image and a second data voltage corresponding to the second image based on the second image; apply the first data voltage to the fixation region of the display panel and apply the second data voltage to the non-fixation region of the display panel to drive the display panel to display an image with the first color depth in the fixation region and with the second color depth in the non-fixation region.
	However in the same field of using eye tracking method for displaying images to a user Parks teaches processing module is configured to decode an image with a third color depth  (combination of the both the high quality and low quality images) sent to obtain a first image with a first color depth displayed in a fixation region of the display panel (high quality image based on user eye movement[0021][0026][0028][0040]) and a second image with a second color depth displayed in a non-fixation region of the display panel (low quality image region based on user eye movement [0021][0026][0028][0040]), wherein the third color depth is greater than or equal to the first color depth (since the  third color depth is a combination of both a high quality image (based on bit) and a low quality image (based on bits) then the third color depth will be greater than the first color depth) and the second color depth is smaller than the first color depth ([0040][0089] teaches that boundary regions between the high quality image and low quality image that are subject to blurring is smaller than the high quality image); and
the module is configured to generate a first data voltage corresponding to the first image based on the first image (high quality image) and a second data voltage corresponding to the second image based on the second image (low quality image); apply the first data voltage to the fixation region of the display panel and apply the second data voltage to the non-fixation region of the display panel to drive the display panel to display an image with the first color depth in the fixation region and with the second color depth in the non-fixation region(high quality image regions and low quality image regions can be based on user eye movement[0021][0026][0028][0040]).
	Therefore it would have been obvious to one of ordinary skill to combine the system as taught by Choi with the method of displaying images based on eye tracking as taught by Parks. This combination would allow a system to effectively provide an improved viewing experience for a user.
	Regarding claim 6, Parks teaches decoding  an image with a third color depth  (combination of the both the high quality and low quality images) sent to obtain a first image with a first color depth displayed in a fixation region of the display panel (high quality image based on user eye movement[0021][0026][0028][0040]) and a second image with a second color depth displayed in a non-fixation region of the display panel (low quality image region based on user eye movement [0021][0026][0028][0040]), wherein the third color depth is greater than or equal to the first color depth (since the  third color depth is a combination of both a high quality image (based on bit) and a low quality image (based on bits) then the third color depth will be greater than the first color depth) and the second color depth is smaller than the first color depth ([0040][0089] teaches that boundary regions between the high quality image and low quality image that are subject to blurring is smaller than the high quality image); and
generating a first data voltage corresponding to the first image based on the first image (high quality image) and a second data voltage corresponding to the second image based on the second image (low quality image); applying the first data voltage to the fixation region of the display panel and applying the second data voltage to the non-fixation region of the display panel to drive the display panel to display an image with the first color depth in the fixation region and with the second color depth in the non-fixation region(high quality image regions and low quality image regions can be based on user eye movement[0021][0026][0028][0040]).

	Regarding claims 7 and 20, Choi teaches A virtual reality host device, comprising:
a second processing module and an image rendering module connected to the second processing module  (Fig. 1 processing modules include tracking module 154 and application engine 156 which are connected to image rendering module 120), wherein

the second processing module is configured to obtain data for generating a image in the display panel(Col. 7 lines 54-67 through Col. 8 lines 11-35 teach how the tracking module 154, and application engine 156 function to obtain data for generating images to be displayed based on user eye movement). Although Choi teaches the limitations as discussed above, he fails to teach first data for generating a first image with a first color depth displayed in a fixation region in a display panel of a virtual reality display device and second data for generating a second image with a second color depth displayed in a non-fixation region in the display panel
control the image rendering module to render the first image based on the first data and render the second image based on the second data;
encode the first image and the second image based on the first color depth and the second color depth to obtain an image to be decoded with a third color depth; and
send the image to be decoded to a first processing module in the virtual reality display device, wherein the third color depth is greater than or equal to the first color depth, and the second color depth is smaller than the first color depth.
	However in the same field of using eye tracking method for displaying images to a user Parks teaches teach first data for generating a first image with a first color depth displayed in a fixation region in a display panel of a virtual reality display device(high quality image based on user eye movement[0021][0026][0028][0040])  and second data for generating a second image with a second color depth displayed in a non-fixation region in the display panel (low quality image region based on user eye movement [0021][0026][0028][0040])
control the image rendering module to render the first image based on the first data (High quality image) and render the second image based on the second data (low quality image);
encode the first image and the second image based on the first color depth and the second color depth to obtain an image to be decoded with a third color depth (High quality image bits and low quality image bits); and
send the image to be decoded to a first processing module in the virtual reality display device, wherein the third color depth is greater than or equal to the first color depth, and the second color depth is smaller than the first color depth. (since the  third color depth is a combination of both a high quality image (based on bit) and a low quality image (based on bits) then the third color depth will be greater than the first color depth).
	Therefore it would have been obvious to one of ordinary skill to combine the system as taught by Choi with the method of displaying images based on eye tracking as taught by Parks. This combination would allow a system to effectively provide an improved viewing experience for a user.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621